Citation Nr: 1315543	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  03-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for eye disability.

2.  Entitlement to service connection for eye disability.

3.  Whether there is new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric disorder, including PTSD, depression, anxiety, delusional disorder, and dementia, including as secondary to degenerative disc disease (DDD) of the lumbosacral spine with dextroscoliosis.

5.  Entitlement to service connection for diabetes mellitus, including due to Agent Orange exposure.

6.  Entitlement to service connection for neuropathy of the lower extremities, also including due to Agent Orange exposure.

7.  Entitlement to service connection for degenerative changes of the sternoclavicular joints of both shoulders, including secondary to degenerative joint and disc disease of the cervical spine and/or the DDD of the lumbosacral spine with dextroscoliosis.

8.  Entitlement to a disability rating higher than 40 percent for the DDD of the lumbosacral spine with dextroscoliosis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 1965 to May 1969 and from June 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from September 2002 and more recent rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In addition to the many claims listed, the RO also denied service connection for leukopenia, neutropenia, elevated cholesterol, and elevated triglycerides.  And in a June 2004 decision, the Board affirmed the RO's denial of these other claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In August 2006, the Court vacated the Board's June 2004 decision to the extent that it had denied these claims.  The Court remanded these claims for readjudication.  The Secretary of VA filed a motion for reconsideration or, in the alternative, for panel review.  And in an August April 2007 memorandum decision, the Court dismissed the Secretary's motion, but then issued a decision affirming the Board's June 2004 decision denying these other claims, so, absent an appeal of those claims to the higher U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), they are no longer at issue.

Also in June 2004, the Board remanded the remaining claims to the RO, via the Appeals Management Center (AMC), for further development and readjudication.  All requested development was accomplished and these claims since were readjudicated in various supplemental statements of the case (SSOCs).

One of the claims also addressed in the June 2004 remand was entitlement to service connection for a gastrointestinal disorder.  Since then, however, the RO has granted service connection for Barrett's esophagitis with hiatal hernia and gastroesophageal reflux disease (GERD).  The RO assigned an initial 10 percent rating retroactively effective from August 21, 2001, the date of receipt of this claim.  The Veteran did not, in response, appeal that rating or effective date, so that claim also is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Yet another claim on appeal was for service connection for DDD of the thoracic spine, claimed as secondary to the DDD of the lumbosacral spine.  But pursuant to revisions to the rating schedule, including the addition of the General Rating Formula for Diseases and Injuries of the Spine, the thoracic and lumbar segments of the spine are combined and rated together as a single segment ("thoracolumbar").  The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, Note (6).  Thus, assigning separate ratings for the thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, service connection for DDD of the thoracic spine is not a separate claim to be adjudicated since any symptoms involving this segment necessarily will be considered in rating the lumbar segment, inasmuch as for all intents and purposes there is now only one combined thoracolumbar segment.

In March 2011, the Board denied service connection for hepatitis, hearing loss, a disability characterized by headaches, dizziness, and sinus pain, a disability characterized by right-side pain, weakness, numbness, and joint pain, a skin disorder, including skin cancer, claimed as due to Agent Orange exposure, other residuals of Agent Orange exposure, including insomnia, fatigue, pain, memory loss, inability to concentrate, a heart murmur, and birth defects, and carpal tunnel syndrome.  The Board also denied a disability rating higher than 10 percent for ischial bursitis of the right hip with degenerative changes.  The remaining claims were remanded to the RO, via the AMC, for still additional development and readjudication.

One of the claims also addressed in that March 2011 remand was entitlement to service connection for DDD of the cervical spine, claimed as secondary to the DDD of the lumbosacral spine.  Since then, however, the AMC has granted service connection for degenerative joint and disc disease of the cervical spine.  The AMC assigned an initial 20 percent rating retroactively effective from August 21, 2001, the date of receipt of this claim, and assigned a 30 percent rating from July 7, 2011, the date of a VA examination reassessing the severity of this disability.  The Veteran did not, in response, separately appeal those ratings or effective dates, so that claim also is no longer at issue.  See Grantham, 114 F.3d 1156.


Regarding the request to reopen the claim for service connection for eye disability, the Board sees the RO addressed a claim for service connection for weak eyes on the merits in the September 2002 rating decision.  And regardless of the RO's actions since, the Board has a legal obligation under 38 U.S.C.A. §§ 5108, 7104 to first address the question of whether there is new and material evidence during the years since to reopen this claim.  This threshold preliminary determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383-84 (Fed. Cir. 1996).  So recognizing this, the Board has recharacterized this issue.

As regarding the request to reopen the claim for service connection for PTSD, the Board explained in its March 2011 remand that the issue on appeal at that time had been certified as entitlement to service connection for a psychiatric disability, including depression and anxiety.  Since, however, then recent VA treatment records also indicated the Veteran suffered from PTSD due to military trauma, this claim was expanded to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board recognized the RO initially had denied service connection for PTSD in an unappealed May 1990 rating decision, and then had denied a petition to reopen this claim in an October 1999 rating decision, concluding there was not new and material evidence.  Thus, before addressing the merits of this claim for service connection for PTSD, the Board also must first determine whether new and material evidence has been submitted since that October 1999 rating decision since that decision also was not appealed and, therefore, also constitutes a final and binding decision.  Barnett, 83 F.3d at 1383-84.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Additionally, medical evidence associated with the record since the March 2011 decision and remand includes findings of delusional disorder and dementia.  Accordingly, the Board has expanded the claim, yet again, to include these additional diagnoses.

The Board also has reviewed the Veteran's electronic ("Virtual VA") file and found that it contains additional medical evidence, but that has been considered by the AMC in the most recent SSOC.  Therefore, the Board's consideration of this evidence will not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the claim for service connection for diabetes mellitus, the Board referred this claim to the RO for appropriate development and consideration in March 2011.  The claim subsequently was adjudicated by the AMC in the November 2012 SSOC.  Thereafter, the Veteran's representative expressed disagreement with the denial of this claim in his January 2013 Informal Hearing Presentation (IHP).  So remanding this claim for issuance of a statement of the case (SOC) would be redundant in light of the fact that it already has been addressed in the November 2012 SSOC.  Indeed, in Archbold v. Brown, 9 Vet. App. 124, 132 (1996), the Court found that the issuance of an SOC is not an absolute requirement for acceptance of a substantive appeal.  Thus, the Board is continuing to exercise its jurisdiction over this claim of entitlement to service connection for diabetes mellitus.

Finally, the issue of entitlement to service connection for bilateral upper extremity radiculopathy, including as secondary to the degenerative joint and disc disease of the cervical spine, has been raised by the record but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not presently have jurisdiction over this claim so is referring it to the RO as the AOJ for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board's decision reopening the claims for service connection for eye disability and PTSD and denying service connection for diabetes mellitus is set forth below.  The remaining claims, however, are again being remanded to the RO via the AMC.



FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claims being decided (versus remanded) has been accomplished.

2.  In an April 1974 letter, the RO advised the Veteran of the denial of his claim for service connection for weak eyes.  He did not initiate an appeal of that decision.

3.  He filed a petition to reopen this claim for service connection for eye disability on August 21, 2001.

4.  Additional evidence associated with the claims file since that April 1974 rating decision is so significant that it must be considered in order to fairly decide the merits of this claim for service connection for eye disability.

5.  In a May 1990 rating decision, the RO denied service connection for PTSD.  The RO again denied service connection for PTSD in an October 1999 rating decision.  Although notified of the October 1999 denial by way of a November 1999 letter, the Veteran did not initiate an appeal.

6.  He filed a claim for service connection for depression in November 2001 that since has been expanded to include PTSD.

7.  Evidence associated with the claims file since the October 1999 rating decision, when considered by itself or in conjunction with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and raises a reasonable possibility of substantiating this claim.

8.  The preponderance of the evidence is against finding that the Veteran has diabetes mellitus, much less a result or consequence of his military service.



CONCLUSIONS OF LAW

1.  The RO's April 1974 decision denying service connection for weak eyes is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

3.  The RO's October 1999 decision denying service connection for PTSD is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

4.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  It is not shown the Veteran has diabetes on account of disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service, including as a result of his presumed exposure to herbicides (Agent Orange) in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file - both his physical claims file and electronic ("Virtual VA") file (e-folder).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in exhaustive detail each and every piece of evidence submitted by him or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regarding his claims.  He must not assume the Board has overlooked any pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to him).

The Board must assess the credibility and weight of all evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to him.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Id.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Here, since the Board is concluding there is new and material evidence and, therefore, reopening the claims for service connection for eye disability and PTSD, there is no need to discuss whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as apprising him of the specific reasons these claims were previously denied, because these claims are being reopened, regardless.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  In this circumstance, even were the Board to assume, for the sake of argument, that he has not received this level of notice, this still would be inconsequential and, thus, amount to at most nonprejudicial, i.e., harmless error since these claims are being reopened nonetheless.  38 C.F.R. § 20.1102

Also, after reopening these claims, the Board is directing further development of them rather than immediately readjudicating them on their underlying merits.  So once this additional development is completed, the Board will then be able to determine whether the remaining duty-to-notify-and-assist obligations as concerning these claims have been met.

Regarding the additional claim of entitlement to service connection for diabetes mellitus, the Veteran has not been provided a VCAA notice letter specifically concerning this claim.  However, he was provided VCAA letters in June 2004, August 2005, March 2008, February 2009, and May 2011 advising him of the information and evidence necessary to substantiate a claim for service connection, generally, albeit in the context of his claims for other disabilities.  These letters nevertheless included information regarding the evidence necessary to substantiate a claim for service connection, generally, and notified him of his and VA's respective responsibilities in obtaining supporting evidence.  

Moreover, in his statements and pleadings, he has evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim - including on the specifically alleged basis of entitlement, that being, that he has diabetes mellitus as a result or consequence of his presumed exposure to Agent Orange in Vietnam.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or his representative demonstrating an awareness of what is necessary to substantiate a claim).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  However, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit Court's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  There is no such pleading or allegation in this instance as concerning this particular claim.

The Veteran has been represented throughout the appeal of this claim by an accredited representative, and in his January 2013 IHP the representative listed this issue of entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides, and included in that IHP citation to 38 C.F.R. §§ 3.303(a) and 3.304, some of the pertinent regulations regarding service connection.  See Overton v. Nicholson, 20 Vet. App. 427, 435-38 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  Moreover, as will be discussed below, the report of a June 2011 VA examination that was provided specifically to address the question of whether the Veteran has diabetes mellitus reflects that, while he had been told in years past that his blood sugar might be borderline, he never actually had been diagnosed with or treated for diabetes.  There necessarily then cannot be any relationship or correlation between for all intents and purposes this nonexistent condition and his military service, irrespective of the specially alleged basis of entitlement, so regardless of whether direct, presumptive or secondary.

He and his representative clearly have had a meaningful opportunity to participate effectively in the adjudication of this claim such that the essential fairness of the adjudication is unaffected.  The absence of a VCAA letter specifically listing this issue of entitlement to service connection for diabetes mellitus, in this instance, is harmless error and has not prejudiced the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim for service connection:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and military service, but also the "downstream" 4) disability rating, and 5) effective date.  This notice was provided in March 2008, November 2008, February 2009, and May 2011.

As regarding the duty to assist, a review of the claims file and Virtual VA e-folder shows that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim for service connection for diabetes mellitus.  To this end, his service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, and VA and private treatment records have been obtained and associated with his claims file for consideration.  He also as mentioned was provided a VA examination in June 2011 to determine whether he has diabetes mellitus and, if so, whether it is related to his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the March 2011 remand, the Board referred this claim for service connection for diabetes mellitus to the RO for appropriate development and consideration.  Because it was unclear whether the Veteran had diabetes mellitus, and because peripheral neuropathy is often associated with diabetes mellitus as a complication, the Board instructed that he be afforded a VA examination to determine whether he had diabetes mellitus and, if so, whether it was type I versus type II.  Only if confirmed he has diabetes would a medical nexus opinion then be required concerning its etiology, and specifically in terms of whether it is related or attributable to his military service.  He was provided this requested VA examination in June 2011, at which time he indicated that he had not been diagnosed with or treated for diabetes.  The examiner commented that the results of laboratory testing at the VA Medical Center (VAMC) were within normal limits and, therefore, at the conclusion of his examination confirmed the Veteran does not have diabetes.  And while he did not provide rationale for his June 2011 conclusion, the examiner subsequently provided an addendum opinion in October 2011 explaining that the Veteran had not had a diagnosis of, treatment for, or biochemical evidence of diabetes mellitus type II.  This claim for service connection for diabetes mellitus thereafter was adjudicated by the AMC in the November 2012 SSOC.


The June 2011 VA examination report, coupled with the October 2011 addendum, addresses the question of whether the Veteran has diabetes mellitus, is responsive to the questions posed in the Board's March 2011 remand, and includes a basis for the examiner's opinion.  Thus, the examination report with addendum is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  There was compliance with the Board's remand directive in the conducting of that VA examination and in obtaining this necessary medical comment, including in the addendum.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The claim for service connection for a psychiatric disorder, once reopened, is being remanded, partly to obtain additional medical evidence, specifically, Vet Center treatment records and records from the Veteran's private primary care physician and private neurologist.  There is no indication these records would include diagnoses of or treatment for diabetes mellitus as the June 2011 VA examination report reflects that the Veteran has neither been diagnosed with nor treated for diabetes mellitus.  As such, a remand to obtain these records as concerning the claim for diabetes would impose unnecessary additional burdens on adjudication resources with no benefit flowing to the Veteran and, thus, is unnecessary.  See Soyini, 1 Vet. App. at 546.

Additionally, while in a February 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran listed VA vocational rehabilitation records from 2008 and 2009, there is no indication he has received treatment through VA vocational rehabilitation that would be pertinent to this claim.  Rather, a February 2009 record reflects that he had applied for home renovations and a ramp through vocational rehabilitation.  Thus, a remand to obtain VA vocational rehabilitation records also is not necessary.  See Soyini, supra.


He has not identified any additional, relevant, evidence that has not been requested or obtained and that is obtainable.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

II.  New and Material Evidence to Reopen Claims

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The governing regulation, 38 C.F.R. § 3.156(a), for determining whether there is new and material evidence to reopen a claim was amended pursuant to the VCAA in August 2001, but the amendment was explicitly made only prospectively applicable to applications to reopen finally disallowed claims received by VA on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) (2003)).  The Veteran filed his petition to reopen his claim for service connection for eye disability on August 21, 2001, so just a few days before that delimiting date.  Therefore, the former version of § 3.156(a) applies to his petition to reopen his claim for service connection for eye disability.  On November 20, 2001, however, he also filed a claim for service connection for depression, which since has been expanded to include PTSD.  Thus, the revised version of 38 C.F.R. § 3.156(a) applies to this claim for mental illness.

The former version of 38 C.F.R. § 3.156(a) provides that new and material evidence is evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


Service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

Eye Disability

In March 1974, the Veteran filed a claim for service connection for weak eyes.  In conjunction with his claim, he submitted a copy of a May 1967 STR reflecting that he had been prescribed glasses for near vision only.  In April 1974, the RO denied service connection for weak eyes, stating that available records did not show he had received treatment for this condition during his military service, nor was it recorded in his report of examination at time of discharge from service.

Although appropriately notified of the RO's April 1974 denial via letter, the Veteran did not appeal that decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 38 C.F.R. § 20.200, 20.1103.  In addition, no new and material evidence was received within one year of that April 1974 denial concerning this claim.  See 38 C.F.R. § 3.156(b) and (c).

Evidence of record at the time of that April 1974 denial consisted of the STRs from the Veteran's first period of service.  These records reflect that clinical evaluation of his eyes was normal on pre-induction examination in July 1965, with vision 20/20 near and far in each eye.  In September 1966, he presented with a complaint of his eyes being glassy.  The lid margins were scaly, red, and swollen.  The impression was blepharitis in each eye.  He was seen in optometry and issued prescription glasses for near vision only in May 1967.  Nevertheless, in a May 1969 Report of Medical History, he denied ever having worn glasses or contact lenses or having had eye trouble.  Near and distant vision were each 20/20 in the right and left eyes on separation examination in May 1969.

He more recently filed a petition to reopen his claim for service connection for an eye disorder on August 21, 2001.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final and binding denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final and binding denial of this claim is the April 1974 denial.

For purposes of the "new-and-material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  This presumption only applies when making this determination as to whether the evidence in question is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  So, essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on its underlying merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his competence.

Pertinent evidence associated with the claims file since the April 1974 denial includes STRs from the Veteran's second period of service, which reflect that he again denied wearing glasses or contact lenses or having eye trouble in a June 1975 Report of Medical History at enlistment.  Clinical evaluation of his eyes was normal on enlistment examination at that time, although he was noted to have defective near and distant vision.  Later that month, he was issued glasses.  In a June 1978 Report of Medical History, he indicated that he had worn reading glasses since 1968.  Clinical evaluation of his eyes at that time was normal, with near vision noted to be corrected by refraction.  In his March 1979 Report of Medical History, he reported that he wore glasses, but denied ever having eye trouble.  Clinical evaluation of his eyes at that time was normal.

Also associated with the claims file since the April 1974 denial is the report of a December 1979 VA examination, during which the Veteran reported that he wore reading glasses and that his eyelids always had been red - an apparent reference to blepharitis.  Examination of his eyes was unremarkable.

An April 2001 private record reflects a finding of pterygium.  In a November 2001 statement, the Veteran reported that he had experienced blurred vision and sight impairment following his return from Vietnam in 1967, for which he was issued glasses.  He stated that his vision problem continued to persist, even with glasses.  

During treatment in March 2002, Dr. R.R.R. noted that the Veteran's review of systems was positive for myopia.  In January 2004, the Veteran was seen by a private optometrist, who rendered diagnoses of myopia and astigmatism.

VA treatment records dated from March1980 to October 2011 reflect that the Veteran was dispensed glasses.  A May 2001 record reflects that he had brought in a private record that included a diagnosis of a pterygium on the right eye.  In January 2005, he presented to the optometry clinic with complaints of a blur in his near vision for one to two months and a film over his vision.  The assessment was trichiasis in each eye and presbyopia.  In August 2008, he again complained of blurred vision at near.  The diagnoses were retinal microaneurysm, right eye, and presbyopia.  A private treatment record from the same month notes a microaneurysm of the right eye.  

In September 2009, he underwent a comprehensive eye examination at the VAMC.  He described good vision at both near and distance with glasses but complained of burning, itching, and difficulty with glare at night.  On slit lamp examination there was a nasal pterygium in the left eye.  The assessment was dry eye syndrome in each eye and refractive error.  VA treatment records dated in July and October 2010 reflect findings of a nasal pterygium in the left eye, dry eye syndrome, and anisocoria with normal ocular health.  


On VA general medical examination in June 2011, he denied eye symptoms.  Examination revealed the pupils to be normally reactive to light and accommodation.  Gross visual field assessment was also normal.  However, there was anisocoria, with the left pupil larger than the right.  In conjunction with evaluation for diabetes mellitus, he denied symptoms of visual disorders, including suggestive of diabetic retinopathy.  Visual acuity and fundoscopic examination were normal, bilaterally.  

The evidence of record at the time of the April 1974 denial of this claim revealed only that the Veteran had been treated for blepharitis in service and had a refractive error that was corrected with glasses.  Then, as now, congenital or developmental abnormalities, such as refractive errors of the eye are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this proposition could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also, according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.


With this in mind, the additional evidence associated with the claims file since the April 1974 denial includes evidence of current eye disorders for which service connection is available, including a pterygium, a retinal microaneurysm, and dry eye syndrome.  Moreover, the Veteran's November 2001 statement that he had experienced blurred vision and sight impairment following his return from Vietnam in 1967, for which he was issued glasses, in conjunction with the STRs reflecting treatment for blepharitis in September 1966 and verifying that glasses were prescribed in 1967, suggests he may have suffered a superimposed disease or injury, including blepharitis.

The additional evidence associated with the claims file since the April 1974 denial is clearly new, as it was not of record at the time of that decision.  Moreover, because this evidence addresses whether the Veteran has a current eye disorder for which service connection is available, or whether he may have a refractive error that was subjected to superimposed disease or injury during service, it is so significant that it must be considered in order to fairly decide the merits of this claim.

Therefore, as new and material evidence has been received, this claim of entitlement to service connection for eye disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So, to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.

PTSD

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The reference to 38 C.F.R. § 4.125(a) means the diagnosis must be in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM).  A diagnosis of PTSD, however, is presumably in accordance with these criteria, both in terms of the sufficiency and adequacy of the alleged stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the claimant did not engage in combat with the enemy or if the claimed stressors are unrelated to combat, then the claimant's testimony alone may not be sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  If on the other hand the Veteran engaged in combat, and his stressors are consistent with combat, his lay testimony regarding stressors will be accepted as conclusive evidence of their occurrence, provided that his testimony concerning them is found to be satisfactory, meaning credible and consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 


For purposes of this new provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of that date.  

The RO interpreted an April 1990 statement from the Veteran as a claim for service connection for PTSD.  This was denied in a May 1990 rating decision, as there was no diagnosis or evidence of PTSD, nor was there an indication of a service-related stressor.  In April 1999, the Veteran filed a petition to reopen his claim for service connection for PTSD, alleging that he had continued to have mental health related problems or issues since returning from his tour in Vietnam.  In an October 1999 rating decision, the RO denied service connection for PTSD, as the evidence still failed to establish any relationship between a mental condition and any disease or injury during his military service or the existence of a stressor in service to support this diagnosis and relationship with his service.

Although appropriately notified of the RO's October 1999 denial via a November 1999 letter, the Veteran did not appeal that decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  In addition, no new and material evidence was received concerning this claim within one year of that October 1999 denial.  See 38 C.F.R. § 3.156(b) and (c).


Evidence of record at the time of that October 1999 denial consisted of STRs, which are unremarkable for psychiatric-related complaints or findings of any sort, but also keeping in mind that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until after even the Veteran's second period of service had ended in July 1979.  Post-service treatment records associated with the claims file at the time of the October 1999 denial of this claim did not include a diagnosis of PTSD, although they do note the Veteran was threatening suicide in June 1983 and reflect treatment for anxiety disorder, not otherwise specified (NOS).

He since has filed a claim for service connection for depression in November 2001, which has been expanded to include a petition to reopen his claim for service connection for PTSD.  The last final and binding denial of the claim for service connection for PTSD is the October 1999 decision, thus, all evidence submitted by or on his behalf since that denial must be evaluated to determine whether the claim should be reopened.  See Evans, 9 Vet. App. at 282-83.

To reiterate, for purposes of this "new-and-material" analysis, the credibility of the evidence is presumed.  Justus, 3 Vet. App. at 512-513.

Pertinent evidence associated with the claims file since the October 1999 denial includes VA treatment records reflecting that, in July 2008, the Veteran gave a history of PTSD since his discharge from service.  The pertinent diagnostic assessment was anxiety/PTSD.  During VA treatment in September 2009, a VA physician noted the Veteran had a prior diagnosis of PTSD and had military traumatic experiences, so stressors.  He therefore was referred to the PTSD clinic for treatment.  The report of a May 2010 mental health intake consultation reflects that the Veteran complained of recurrent depressed mood for 30 years, so dating back to his military service.  The Axis I diagnoses were depressive disorder by history, PTSD, and benzodiazepine dependence.


During a May 2011 VA psychiatric examination, he gave a history of 12 months of combat experience in Vietnam.  He identified his combat experience as his stressor and indicated that he had experienced intense fear, though not feelings of helplessness or horror.  He added that he was subjected to mortar attacks in Vietnam and feared for his life during hostile military activity.  He also stated that his sergeant was killed in a mortar attack.  The Axis I diagnoses were delusional disorder and abuse of medication reported to be in partial remission.  The examiner noted severe mental illness on Axis IV.  In an October 2011 addendum, the psychologist who had performed that May 2011 VA examination indicated the Veteran did not meet the criteria for a diagnosis of PTSD.

At the time of the October 1999 rating decision, there was no diagnosis of PTSD.  Despite the October 2011 VA examiner's opinion ultimately concluding the Veteran does not have PTSD, other evidence in the file since the prior denial of this claim includes VA treatment records that include findings of PTSD and at least suggestion of this diagnosis, which, again, according to the holding in Cohen, is presumably in accordance with the DSM criteria for this diagnosis.  Additionally, during the May 2011 VA examination the Veteran provided information regarding his alleged stressors, including being subjected to mortar attacks and his sergeant being killed in a mortar attack while in Vietnam.  As explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. at 513.  As the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  See also Shade, 24 Vet. App. at 117.


The recent VA treatment records discussed above and the May 2011 VA examination report are new in that they were not of record at the time of the October 1999 denial.  This evidence is also material in that it specifically relates to unestablished facts necessary to substantiate this claim for service connection, that is, shows a diagnosis of PTSD and stressors in service, in combat no less.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating this claim for service connection for PTSD.  Thus, this claim must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

This finding of new and material evidence does not mean this claim ultimately will be granted, however, only that it is deserving of further consideration on its underlying merits.  So, to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.

III.  Service Connection for Diabetes Mellitus

As already explained, service connection may be established for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be granted for any disease diagnosed after discharge from service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Walker, 708 F.3d at 1333. 

Certain diseases like diabetes mellitus are chronic, per se, and therefore may be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

As also explained, the recent decision of the Federal Circuit Court in Walker clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Diabetes mellitus is amongst the conditions listed in § 3.309(a) as chronic, per se, so subject to this continuity of symptomatology exception.

Also, if a Veteran was exposed to an herbicide agent (including Agent Orange) during active military, naval, or air service, certain diseases, including Type 2 Diabetes (also known as Type 2 Diabetes Mellitus or adult-onset diabetes), shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

So presumptive service connection for diabetes is available both under § 3.309(a) and § 3.309(e).

The Veteran's military records verify that he served in the Republic of Vietnam during the Vietnam era, so it is presumed that he was exposed to Agent Orange while there.  However, the evidence does not reflect that he has diabetes mellitus.

His STRs are completely unremarkable for complaints regarding or treatment for diabetes.  His second period of service ended in July 1979.

Post-service, on VA general medical examination in July 2002, endocrine examination appeared to be within normal limits.  During VA treatment in November 2004, the Veteran reported that he had been thirstier and urinating more, which had been checked by his private physician, but he was not found to have diabetes mellitus.  A July 2005 VA treatment record reflects that the Veteran was being worked up for diabetes.

A comprehensive metabolic panel obtained by the Veteran's private physician in December 2006 revealed normal glucose.  An August 2007 private treatment record reflects that he had a history of diabetes mellitus that was diet controlled.  The assessment included diabetes mellitus.  Laboratory tests were ordered.  In November 2007 the physician noted that hemoglobin A1c from March 2007 was 5.4, with normal range according to the Veteran's laboratory tests being 4.0 to 6.0.  The Veteran reported at that time that his blood sugar was well-controlled.  Glucose was again normal on comprehensive metabolic panel in November 2007.  In January 2008 he again gave a history of diabetes mellitus and this condition was again included in the assessment on that date.  March and August 2008 laboratory reports again note normal glucose.  An August 2008 record from this physician; however, indicates the Veteran was to be checked for diabetes mellitus, and the assessment on that date included rule out diabetes mellitus.  The assessment following treatment the next month was diabetes mellitus, diet controlled.  A January 2009 note reflects that hemoglobin A1c from December 2008 was 5.8.  The assessment included diabetes mellitus, diet controlled.


A VA optometry treatment record from August 2008 reflects that the Veteran was not diabetic, but was closely followed by his private primary care doctor.  In an October 2008 report of medical history, the Veteran indicated that he was being tested for diabetes.  A December 2008 treatment record from a private facility indicates he did not have diabetes.  During a VA eye examination in September 2009, he described himself as a borderline diabetic.  The optometrist, however, noted the Veteran was not in actuality diabetic.

Pursuant to the Board's March 2011 remand, the Veteran underwent a VA general medical examination in June 2011 to evaluate his claimed diabetes mellitus.  He reported that he had been told over the years that his blood sugar might be borderline, although he had never had any diagnosis or treatment for diabetes.  The examiner commented that all laboratory studies at the Mountain Home VAMC were within normal limits.  Laboratory studies from the date of examination revealed high glucose but normal hemoglobin A1c.  In July and February 2010, urine was negative for glucose.  In July and April 2010 and August 2009, serum glucose was normal.  The examiner therefore concluded the Veteran did not have diabetes.  

In October 2011, the same examiner reviewed the claims file and provided rationale for his opinion that the Veteran does not have diabetes mellitus, pointing out that the Veteran had no diagnosis of, treatment for, or biochemical evidence of Type II Diabetes Mellitus.

Even though it is presumed the Veteran was exposed to Agent Orange during his service in Vietnam, service connection may not be granted for any condition unless it is first established the Veteran has the condition.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, despite the Veteran's overseas service in the Republic of Vietnam during the Vietnam era and resultant presumed exposure to Agent Orange while there, the weight of the competent medical evidence is against finding that he has diabetes mellitus either currently or at any point since the filing of this claim.  And because he has not established he has this condition, for all intents and purposes it does not exist; there resultantly cannot be any relationship or correlation between this nonexistent condition and his military service, including especially his presumed exposure to Agent Orange in Vietnam during the Vietnam era.  The cause of a condition and potential relationship to military service only becomes an issue once the Veteran establishes he has the claimed condition, else, there is no current condition to relate or attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As already discussed, his STRs are completely unremarkable for any indication of diabetes mellitus.  And while his post-service private treatment records mention this condition at various times, for example, the August 2007, September 2008, and January 2009 treatment records noting he had diabetes mellitus that was controlled by diet, and the January 2008 treatment record indicating he had a history of diabetes mellitus with an assessment of diabetes mellitus rendered on that date, none of these findings or diagnoses were explained by rationale or referenced supporting laboratory tests.  Rather, laboratory studies from the Veteran's private physician reflect hemoglobin A1c was within the normal range in March 2007 and December 2008.  Glucose was within the normal range in November 2007, March 2008, and August 2008.  Of note, the Veteran described himself as only a borderline diabetic during a September 2009 VA eye examination and the evaluating optometrist indicated the Veteran was not in actuality a diabetic.  It seems, then, that the diagnosis of diabetes was only in fact an indication the Veteran is bordering on this diagnosis, not that he actually falls within the realm of it.

This is confirmed by the more recently dated evidence expressly ruling out this diagnosis.  He reported during the June 2011 VA general medical examination that he had been told over the years that his blood sugar might be borderline, although he equally admitted to never having actually received any diagnosis or treatment for diabetes.  Moreover, the examiner reviewed the results of the Veteran's laboratory testing at the local VAMC and determined they were within normal limits, so short of the range required for a diagnosis of diabetes.  While glucose admittedly was high, hemoglobin A1c was within normal limits and the examiner specifically concluded the Veteran does not in fact have diabetes.  This same examiner provided rationale for his opinion in October 2011, explaining that he had reviewed the claims file and the Veteran had no diagnosis of, treatment for, or biochemical evidence of Type II Diabetes Mellitus.

In contrast to the aforementioned findings of diabetes mellitus included in the private treatment records dated from August 2007 to January 2009, the physician who examined the Veteran in June 2011 did so for the express purpose of determining whether he had diabetes and opined that he did not.  This opinion was based on review of the claims file, examination of the Veteran, and consideration of pertinent laboratory tests.  The examiner explained the basis for his opinion:  the fact that the Veteran had no diagnosis of, treatment for, or biochemical evidence of Type II Diabetes Mellitus.  The examiner's opinion is highly probative, especially as it considered the factors specific to rendering this diagnosis and did not just blindly accept its validity.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Although the VA examiner's October 2011 comment that the Veteran had no diagnosis of diabetes mellitus could be interpreted as in conflict with the findings of diabetes mellitus included in the private treatment records, the VA examiner specifically acknowledged review of the claims file, which included these private treatment records and the Board's March 2011 remand, which expressly referenced a September 2008 diagnosis of diabetes mellitus.  Moreover, the Veteran reported that he had never had any actual diagnosis or treatment for diabetes, just instead on the premise that he was borderline diabetic, so to try and prevent or delay this eventual diagnosis.  Therefore, the Board finds that the VA examiner's opinion was not based on an inaccurate factual premise and adequately addresses the question of whether the Veteran has diabetes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

Indeed, the VA examiner's opinion is the most persuasive medical evidence that addresses the question of whether the Veteran has diabetes.  Thus, the competent, probative (persuasive) evidence on this question weighs against the claim for service connection.  


To the extent the Veteran has described himself as a borderline diabetic and there was a finding of high glucose (blood sugar level) in June 2011, this, alone, does not constitute a ratable disability.  Moreover, since a diagnosis of diabetes is predicated on objective data like glucose level, as determined by measurement of A1c and comparing this measurement with a specified range, the Veteran is not competent merely as a layman to determine whether he has diabetes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Unlike certain other "simple" conditions, diabetes is far more complex and not the type of condition that is readily amenable to probative lay comment regarding its diagnosis or etiology.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Indeed, the VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS), which provides information within the context of the body systems of the Rating Schedule and the Diagnostic Codes, indicates that two fasting (overnight) plasma glucose levels over 126 mg/dl are considered diagnostic according the American Diabetes Association (1999).  Urine tests are run for glucose and acetone findings.  Therefore, to the extent the Veteran asserts he has diabetes mellitus and that it is related to his military service, his unsubstantiated lay assertions have little-to-no probative value, especially in relation to the VA examiner's opinion specifically addressing the matter of whether the Veteran has diabetes.

Additionally, since there is no evidence of diabetes mellitus, certainly not to the required minimum compensable degree of at least 10-percent disabling, within one year of the Veteran's separation from military service, the Board also may not otherwise presume this condition was incurred during his service.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Instead, the first mention of diabetes mellitus (which, in any event, has been outweighed by the more probative evidence, as discussed above) was during private treatment in August 2007, some 28 years, so nearly 3 decades, after the conclusion of his service.  Thus, service connection is not warranted on this alternative presumptive basis, either.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For these reasons and bases, the preponderance of the evidence is against this claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Since there is new and material evidence, the claim of entitlement to service connection for eye disability is reopened.  To this extent only, the appeal is granted, subject to the further development of this claim in the remand below.

Since there is new and material evidence, the claim of entitlement to service connection for PTSD also is reopened.  To this extent only, the appeal is granted, subject to the further development of this claim in the remand below.

However, the claim of entitlement to service connection for diabetes mellitus, including as due to Agent Orange exposure, is denied.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claims remaining on appeal, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Increased Rating for the DDD of the Lumbosacral Spine with Dextroscoliosis

As was pointed out in the Board's prior March 2011 remand, the Veteran's lumbosacral spine disability is currently rated under the diagnostic criteria for intervertebral disc syndrome (IVDS), so either based on the total duration of incapacitating episodes over the past 12 months or by combining separate ratings of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 (2012).  The Board went on to note that none of the then recent VA examination reports indicated the nature and severity of any associated neurological manifestations.  While a March 2009 VA examination of the Veteran's spine had listed a diagnosis of peripheral neuropathy involving all four extremities, so upper and lower, the examiner did not specify whether the peripheral neuropathy affecting the lower extremities was due to, associated with, or part and parcel of the service-connected low back disability, i.e., whether it is radiculopathy or sciatic neuropathy.  Because this determination is critical as to whether the neuropathy is considered when rating the low back disability, and even to whether separate ratings are warranted, such as under DC 8520, the claim was remanded to afford the Veteran a new VA examination.  

The examiner was to describe all symptomatology due to the Veteran's low back disability, including any associated neurological pathology like radiculopathy or sciatic neuropathy affecting the lower extremities.  In particular, the examiner was to determine:  (a) whether there was any complete or incomplete paralysis of any nerve related to the lumbosacral spine disability, and, if so (b) identify the nerve and state whether the paralysis was complete or incomplete and, if incomplete, whether it is mild, moderate, or severe.  The rationale for all opinions expressed was to be discussed.

The Veteran was afforded a VA spine examination in July 2011.  He gave a history of numbness and leg or foot weakness, but denied paresthesias.  The examiner commented that the etiology of these symptoms was unrelated to the claimed disability, so presumably not attributable to the low back disability; however, confusingly, in providing an explanation of the etiology of these complaints he simply stated, "See Spinal Complaints."  The diagnosis in regards to the thoracolumbar spine was DDD.  In response to the Board's March 2011 remand directives, the examiner addressed whether the Veteran had any complete or incomplete paralysis of any nerve related to his lumbosacral spine disability, and commented that there was no obvious complete and incomplete paralysis.

The Board finds the July 2011 VA examination inadequate to address whether the Veteran has separately ratable neurological manifestations of his service-connected lumbosacral spine disability.  Particularly in light of the examiner's confusing referral to "See Spinal Complaints" as regards the etiology of the Veteran's reported numbness and leg or foot weakness, it is unclear whether the July 2011 VA examiner's statement, that there was no obvious complete and incomplete paralysis, was intended to signify that the Veteran had no neurological manifestations of his service-connected lumbosacral spine disability or whether, instead, the severity of any such manifestations simply did not rise to the level of complete or incomplete paralysis.  Before addressing the severity of any neurological impairment of the lower extremities, the Board must first determine whether any such impairment is, indeed, a manifestation of the lumbosacral spine disability.  Moreover, the examiner did not provide any rationale for his opinion, and this, not the ultimate opinion itself or even review of the claims file, can compensate for a lack of reasoning for the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Because VA endeavored to provide an examination for this opinion to evaluate the severity of the service-connected lumbosacral spine disability, the Board must ensure the examination and opinion are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  If not, it is incumbent on the Board to return the examination report as inadequate so it may be corrected by obtaining all necessary additional information.  See 38 C.F.R. § 4.2.

Additionally, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the claims file should be returned to the examiner who performed the July 2011 VA examination to obtain a supplemental opinion.  The examiner must address whether the Veteran has had neurological manifestations of his service-connected lumbosacral spine disability, to include sciatica, radiculopathy, and/or peripheral neuropathy, at any point since one year prior to his August 2001 claim for an increased rating.  See 38 C.F.R. § 3.400(o).  Note also that the Board has determined elsewhere in this decision that the Veteran does not have diabetes to otherwise account for his peripheral neuropathy, so if the examiner concludes the Veteran has peripheral neuropathy as a complication of diabetes (i.e., diabetic peripheral neuropathy), rather than on account of the DDD affecting his lumbosacral spine with dextroscoliosis, then there needs to be express indication of this.  Then, and only then, need there be an opinion regarding the severity of this neurological impairment, even if just minimal.  In other words, the initial focus is identifying the etiology or cause of this neuropathy in terms of whether it is related or attributable to the service-connected low back disability versus other factors, not the severity of it.  Only if determined to be associated with the low back disability does its severity then come into play.

In rendering this requested additional medical comment, the examiner should consider the Veteran's complaints of radiating pain, paresthesias, numbness, and tingling in his lower extremities, as documented in the claims file.  The examiner must also specifically consider and address the March 2009 VA examiner's diagnosis of peripheral neuropathy of the lower extremities.  This most recent examiner also should consider the findings of decreased motor strength and decreased sensation in the lower extremities, as documented in the report of a September 2012 VA examination.

Service Connection for Neuropathy of the Lower Extremities, Including as due to Agent Orange Exposure

The Veteran is also claiming entitlement to service connection for neuropathy of his lower extremities on the premise that it is the result of his presumed exposure to Agent Orange in service, while in Vietnam.  As noted in the March 2011 remand, he has been diagnosed with neuropathy of both lower extremities.  His STRs include an October 1978 record reflecting an impression of mechanical low back pain and mild radiculopathy.  When subsequently seen in the orthopedic clinic in February 1979, however, he denied any problems with his foot or leg, although he still had a burning sensation in his right buttock.  In his March 1979 Report of Medical History, he denied neuritis or paralysis.  Clinical evaluation of his lower extremities and neurologic system was normal at that time.  EMG/NCS performed that month was essentially within normal limits.  The March 1979 Report of Medical Board noted that he had a diagnosis of mechanical low back pain.  While he denied any true radiculopathy, he did experience some burning pain in his right posterior buttock region.  Neuromotor and neurosensory examination of his lower extremities was normal.  In a May 1979 statement to the Physical Evaluation Board, he reported that his right hip and leg became numb with burning when standing or sitting for 20 to 30 minutes.


During treatment by Dr. W.K.B. in July 2001, the Veteran complained of back pain radiating to his knees and increasing paresthesias in both feet.  Neurological examination was normal.  The physician commented that the Veteran had a history of Agent Orange exposure, and he wanted to evaluate the lower extremities for peripheral neuropathy.  An EMG was ordered.  The Veteran underwent EMG/NCS testing of the lower extremities later that month, which revealed subtle signs of an early peripheral neuropathy, but no evidence of radiculopathy.

In a January 2008 spinal health survey, the Veteran reported symptoms including numbness, tingling, and sciatica and indicated he had been experiencing these symptoms since 1979, so since his military service.

Peripheral neuropathy was diagnosed during VA examinations in July 2002 and March 2009 and there are findings of peripheral neuropathy elsewhere in the post-service VA and private treatment records.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).   


The Veteran is competent to symptoms including burning and numbness, as reflected in his May 1979 statement to the Physical Evaluation Board, and numbness and tingling, as reflected in his January 2008 spinal health survey.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  His January 2008 indication that he had been experiencing his symptoms since 1979 suggests a continuity of symptomatology since service, which he is also competent to report.  Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding numbness and tingling and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  No medical opinion has yet been obtained to determine whether he has neuropathy of the lower extremities that is directly related to his military service, even on the chance it is not presumptively related.  The availability of presumptive service connection for a disability based on exposure to herbicides like Agent Orange does not preclude a Veteran from establishing entitlement to service connection with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (affirming this consideration employed in Combee, which instead involved exposure to radiation, nonetheless is also warranted for claims based on exposure to Agent Orange).

As the claim for a higher rating for the service-connected low back disability is being remanded to obtain a supplemental medical opinion addressing the presence of any neurological manifestations of that disability, to include in the legs, this examiner should also address the relationship between any neurological impairment in the lower extremities and service.  See McLendon, 20 Vet. App. at 83.

One additional point also worth noting, however, is that, as previously discussed, continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Neuropathy is not one of the conditions identified in § 3.309(a) as chronic, per se, so not the type of condition subject to this continuity of symptomatology exception.

Degenerative Changes of the Sternoclavicular Joints of the Shoulders

The Board remanded this claim in March 2011 to have the Veteran undergo a VA examination to determine whether his bilateral shoulder disability was caused or aggravated by the DDD of his lumbosacral spine and/or the degenerative disc and joint disease of his cervical spine.  The examiner was asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the degenerative changes in the Veteran's shoulders were proximately due to, the result of, or chronically aggravated by these service-connected cervical and lumbosacral spine disabilities.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was afforded a VA joints examination to evaluate his claimed shoulder disability in July 2011.  He described pain in his shoulders which he said began in the 1990s with no known etiology.  The examiner commented that the Veteran underwent reconstructive right shoulder surgery in 2003 as a result of progressive symptoms that were unrelated to any service injury.  The examiner opined that the bilateral shoulder degenerative joint disease (i.e., arthritis) was more likely than not a consequence of carrying heavy mail bags as a letter carrier, so a result of the Veteran's civilian occupation rather than his military service.  The examiner responded to the request for an opinion as to whether the degenerative changes in the Veteran's shoulders were proximately due to, the result of, or chronically aggravated by the DDD and DJD in his cervical and/or lumbosacral spine by concluding that the chronic degenerative shoulder changes were unlikely related to the Veteran's spine injury but, instead, were related to his civilian duties as a route postal worker.  The examiner added that the degenerative arthritis of the shoulders was not identified while on active duty.

While this examiner provided a negative opinion regarding the relationship between the Veteran's current bilateral shoulder disorder and his spine injury, he did not additionally address whether the bilateral shoulder disorder alternatively was aggravated by the service-connected cervical and/or lumbosacral spine disabilities.  


Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a 
service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).

Accordingly, this claim must be remanded to obtain a supplemental opinion addressing this additional possibility.  See Barr, Stefl, Stegall, supra.

Moreover, STRs reflect that, in a May 1969 Report of Medical History, the Veteran reported mild left shoulder pain with cool weather, and the shoulder was described as bruised.  However, clinical evaluation of the upper extremities was normal on separation examination in May 1969.

In light of the in-service complaint of mild left shoulder pain with cool weather, and the shoulder being described as bruised at that time, and seeing as though this claim is being remanded to obtain a supplemental medical opinion, regardless, the examiner should also address any potential relationship between the Veteran's current bilateral shoulder disorder and service directly, so not just secondarily.

The Board further notes that arthritis, so degenerative joint disease, is amongst the conditions listed in § 3.309(a) as chronic, per se, so subject to the continuity of symptomatology exception discussed in Walker, supra.


Additional notification action regarding this claim, pursuant to the VCAA, is also warranted.  While the June 2004 and May 2011 VCAA letters advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for degenerative changes of the sternoclavicular joints of the shoulders, these letters did not address the information and evidence necessary to substantiate this claim as secondary to the service-connected cervical and/or lumbosacral spine disabilities.  He therefore needs to be provided VCAA notice regarding this additional aspect of his claim.

Eye Disability

As already discussed, the medical evidence reflects that the Veteran has several conditions affecting his eyes, including refractive errors such as myopia, astigmatism, and presbyopia, but also pterygium, trichiasis, retinal microaneurysm, dry eye syndrome, and anisocoria.

And as also discussed, congenital or developmental abnormalities, such as refractive errors of the eye (including myopia, astigmatism, and presbyopia), are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9; see also Winn, 8 Vet. App. at 516.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Service connection cannot be granted for a congenital or developmental defect; however, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.


Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If the claimed disorder instead is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Clinical evaluation of the Veteran's eyes was normal on pre-induction examination in July 1965, with vision 20/20 at near and far in each eye.  In September 1966, he presented with a complaint of his eyes being glassy.  The lid margins were scaly, red, and swollen.  The impression was blepharitis in each eye.  His STRs reflect that he was seen in optometry and issued prescription glasses for near vision in May 1967.  In a November 2001 statement, he reported that he had experienced blurred vision and sight impairment since his return from Vietnam in 1967, for which he was issued glasses.  He said his vision problem had continued to persist during the many years since, even with glasses.

In light of the STRs reflecting complaints regarding and treatment for the eyes during service, and the current findings regarding the eyes, a medical opinion is needed concerning whether the Veteran has any current eye disability related to the symptoms in service, including in relation to the diagnosis of blepharitis he received while in service.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  If he has any current eye disorder that is a congenital disease, an opinion is required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead he has a disorder that is a congenital defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.


As an additional point, the eye disorders currently documented in the treatment records, specifically, refractive errors of myopia, astigmatism, and presbyopia, and of pterygium, trichiasis, retinal microaneurysm, dry eye syndrome, and anisocoria, are not among  the conditions identified in § 3.309(a) as chronic, per se, so not the type of conditions subject to the continuity of symptomatology pleading exception discussed in Walker, supra.

Psychiatric Disorder

The record indicates there are outstanding treatment records that are potentially pertinent to this claim for service connection for a psychiatric disorder.  In this regard, a February 1990 letter from the clinical coordinator at the Knoxville Vet Center reflects that the Veteran had requested and received treatment at that facility that month.  He was scheduled for a return appointment the following day.  A treatment record from the Knoxville VA Outpatient Clinic (OPC) dated later that month reflects that an individual from the Vet Center had called the Veteran's psychiatrist to report that he continued to experience much anxiety at work and that he resultantly was advised to take a leave of absence for a few days.  The May 2011 VA psychiatric examination report reflects that he received outpatient treatment for a mental disorder at several facilities, including the Vet Center in Knoxville.  These Vet Center treatment records are not currently in the file, and as they are potentially pertinent to the appeal of this claim, they should be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A VA mental health medication note from May 2011 reflects that the Veteran was receiving Valium from his outside primary care physician, Dr. R., who he saw monthly.  An August 2011 VA mental health treatment record reflects that the Veteran saw his private primary care provider, Dr. R., who prescribed Valium and had been seeing a neurologist, Dr. B., since November 2010, when his wife first began noticing his cognitive decline.  While treatment records from Dr. R., dated up to January 2009, have been associated with the claims file, the recent VA treatment records indicate that more recent records from this physician are available.  Additionally, no treatment records from the private neurologist identified during VA treatment in August 2011 are currently in the file.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should attempt to obtain all additional treatment records from Dr. R. as well as any pertinent treatment records from Dr. B.  

Additionally, this claim for service connection for a psychiatric disorder previously was remanded in March 2011 to afford the Veteran a VA psychiatric examination to address the nature and etiology of this disorder - irrespective of the specific diagnosis or diagnoses.  The Board pointed out that, with respect to the Veteran's anxiety and depression, evidence in the claims file indicated these conditions might be secondary to his service-connected lumbosacral spine disability.  The Board instructed the examiner to confirm the existence of acquired psychiatric disorders, making specific findings regarding the existence of depression, anxiety, and PTSD.  Assuming there was confirmation of these disorders, he or she was then to render an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed psychiatric disorder was attributable to the Veteran's military service and, as concerns the claim specifically for PTSD, to an identified stressor.  An opinion was also to be provided as to the likelihood the Veteran's psychiatric disorder was proximately due to, the result of, or chronically aggravated by his service-connected low back disability.

The Veteran underwent VA psychiatric examination in May 2011.  The examiner commented that he gave a confusing account of his circumstances and observed that there was no evidence found to support his statements such as that he had been shot three times in the back while working at the Post Office and spoke seven Vietnamese dialects.  The Veteran reported that he was currently taking an anti-depressant and anti-anxiety medication.  He gave a history of 12 months of combat experience in Vietnam.  He identified this combat experience as his stressor, and he indicated that he experienced intense fear but not feelings of helplessness or horror.  He added that he was subjected to mortar attacks in Vietnam and feared for his life during hostile military activity.  He also stated that his sergeant was killed in a mortar attack.  The Axis I diagnoses were delusional disorder and abuse of medication reported to be in partial remission.  The examiner commented that it was her belief that the Veteran was a sickly child who was small in stature and developed a grandiose delusional style in order to protect himself from reality.  She added that there were probably other factors that encouraged the development of his delusions, but his account during the examination did not lead to disclosure.

In October 2011, the psychologist who had performed the May 2011 VA examination provided an addendum opinion in which she stated that the only diagnosis found, as stated in her report, was delusional disorder, and the Veteran was not found to suffer with PTSD.  She noted that he did not meet the criteria for PTSD and that his delusional symptoms were best accounted for with a delusional disorder diagnosis.  She opined that this delusional disorder was not caused by or made more severe by his military experience; rather, it was most likely caused by events prior to his military service.  She added that his delusional disorder was not related to his reported stressor.  She further stated that he was not found to have a diagnosis of depression or anxiety as he did not meet the criteria for those diagnoses.  She added that his delusional disorder was not related to his chronic back condition (referring to his service-connected low back disability).

Regarding the examiner's comment that the Veteran was not found to have a diagnosis of depression or anxiety as he did not meet the criteria for those diagnoses, it is unclear whether her opinion is based solely on the findings from her May 2011 examination or whether she was opining that he did not have depression or anxiety at any time since his 2001 claim for service connection.  In this regard, the Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain, 21 Vet. App. at 321.  Treatment records reflect findings of depressive disorder and anxiety on several occasions since the Veteran's November 2001 claim. 


Because the Board previously endeavored to have the Veteran undergo a VA examination to evaluate his claimed psychiatric disorder, the Board must ensure the examination and consequent opinion obtained are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  So, on remand, the VA examiner should provide a supplemental opinion addressing whether the Veteran has had a psychiatric disability at any time since November 2001 (the date of his claim for service connection for depression).  If so, the examiner must address the likelihood that such psychiatric disability is related to or dates back to the Veteran's military service.

Additionally, in the prior March 2011 remand the Board instructed the examiner to provide an opinion as to the likelihood the Veteran's psychiatric disorder, even if not directly or presumptively related to his military service, was secondarily related, meaning proximately due to, the result of, or chronically aggravated by his service-connected low back disability.  The May 2011 VA examiner rendered an Axis I diagnosis of delusional disorder and, in her October 2011 addendum, opined that this disorder was not related to the Veteran's chronic back condition, referring to his service-connected low back disability.  But while this examiner provided a negative opinion regarding the relationship between the Veteran's current delusional disorder and his service-connected low back disability, she did not additionally address whether the Veteran has a psychiatric disorder that alternatively was aggravated by his service-connected low back disability.  The Court has held that where a Veteran's service-connected disability causes an increase in, but is not the proximate cause of, a nonservice connected disability, he is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  Accordingly, medical opinion is needed concerning this, as well.  See Barr, Stefl, supra.  

As an additional point, psychoses are amongst the conditions listed in § 3.309(a) as chronic, per se, so subject to this continuity of symptomatology proof exception discussed in Walker, supra.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder NOS, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  So only these specific mental disorders permit the Veteran to establish the required linkage with his current disability and service by way of showing continuity of symptomatology since service.  

The Board further finds that additional notification action regarding this claim, pursuant to the VCAA, is warranted.  While the June 2004, August 2005, and May 2011 VCAA letters advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder, these letters did not address the information and evidence necessary to substantiate this claim as secondary to the service-connected low back disability.  He should be furnished VCAA notice regarding this additional aspect of his claim.

TDIU

The Veteran claims that his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  However, his TDIU claim is inextricably intertwined with his increased-rating and service-connection claims being remanded, as well as the claim for service connection for bilateral upper extremity radiculopathy, including as secondary to degenerative joint and disc disease of his cervical spine, since any increase or grant of service connection for these disabilities may, in turn, bear significantly on his derivative TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Additionally, this claim was previously remanded in March 2011 to obtain a medical opinion addressing whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment (physical or sedentary).  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  

The Board instructed that the Veteran be scheduled for any additional VA examination(s) needed to determine the effect his service-connected disabilities had on his employability, that is, whether they precluded him from obtaining and maintaining substantially gainful employment.  Based on examination findings and other evidence contained in the claims file, the examiner was to offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  

The Veteran's service-connected disabilities presently consist of (i) DDD of the lumbosacral spine with dextroscoliosis, rated 40 percent; (ii) degenerative joint and degenerative disc disease of the cervical spine, rated 20-percent disabling from August 21, 2001 and 30 percent disabling from July 7, 2011; (iii) arthritis of the left hip, rated 20 percent; (iv) ischial bursitis of the right hip with degenerative changes, rated 10 percent; (v) Barrett's esophagitis with hiatal hernia and GERD, rated 10 percent; and (vi) status post removal of a navicular tubercle of the right foot, rated zero percent, so noncompensable.

The examiner who performed the June 2011 VA General Medical examination noted that only the Veteran's service-connected disabilities could be considered as to his employability.  Other, non-service-connected, disabilities were not evaluated in detail, only instead alluded to.  After examining the Veteran, the VA examiner determined the service-connected hiatal hernia would not preclude either physical or sedentary employment.

The examiner who performed the July 2011 VA spine and joints examinations responded to the Board's request that he provide an opinion regarding the impact of the Veteran's service-connected low back disability on his ability to work, stating that the Veteran had been judged to be incapable of fulfilling his U.S. Postal duties because of his low back disability and was retired on the basis of his spine problem.  The examiner concluded the spine examination by indicating the Veteran's severe DDD of the cervical and lumbar spine affected his occupational activities in that they resulted in decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper and lower extremities, and pain.  He stated that the Veteran was unable to perform the duties of a letter carrier.

Following his examination of the Veteran's shoulders, this same examiner again responded to the request for an opinion regarding the impact of the Veteran's service-connected low back disability on his ability to work, commenting that the Veteran was unable to be employed because of significant loss of function and mobility and had been retired from the Postal Service in July 2001 because he was designated as unemployable because of his spinal condition.  But in providing a rationale for this opinion, the examiner stated that the Veteran's reconstructive shoulder surgery would exempt him from repetitive lifting and reaching using his shoulders.  While this examiner's opinions suggest the Veteran may be unemployable due to his service-connected disabilities of the cervical and lumbosacral spines, this opinion that the Veteran is unemployable also appears to be based on impairment resulting from his shoulder disabilities, which are not 
service connected.  

In September 2011, the physician who had performed the July 2011 VA spine and joints examinations evaluated the Veteran in regards to his service-connected hip disabilities.  The examiner stated that, after reviewing imaging studies that showed minimal degenerative changes, it was his opinion that the perceived hip pain was really referred pain from the lumbar spine, adding that the lumbar spine condition had significant limitation on function, movement, and ambulation.  The examiner opined that the Veteran's mild degenerative changes in the hips were not particularly contributory to his overall symptoms, which were largely referable to his lumbar spine condition.  

The same month, the Veteran underwent VA foot examination to evaluate his service-connected right foot disability.  The diagnosis was post-operative right foot excision of navicular tubercle with no negative sequelae.  The examiner commented that this condition had no effect on the Veteran's employability.  


In October 2011, the claims file was returned to the physician who had performed the June 2011 VA general medical examination for an addendum opinion.  The AMC noted that the examiner had opined that the Veteran's hiatal hernia would not preclude either physical or sedentary employment; however, this was not the only condition for which the Veteran is service connected.  The opinion request stated that he was service-connected for Barrett's esophagitis with hiatal hernia and GERD.  Unfortunately, the copy of the opinion request copied by the VA examiner failed to include the Veteran's other service-connected disabilities, specifically, his lumbar spine, right and left hip, and right foot disabilities.  As a result, the examiner provided an opinion stating that the Veteran's service-connected Barrett's esophagitis with hiatal hernia and GERD would not preclude either physical or sedentary employment.  

In light of the June 2012 grant of service connection for DJD and DDD of the cervical spine, the AMC requested an additional medical opinion regarding the claim for a TDIU.  The AMC indicated that it was imperative that the VA examiner assess only the Veteran's service-connected conditions and their impact on the Veteran's ability to perform gainful employment.  Accordingly, in September 2012, a VA nurse practitioner provided a medical opinion based on review of Computerized Patient Record System (CPRS) records, noting that the claims file was not available for her review.  She indicated the Veteran was affected by problems involving his cervical spine and peripheral nerves.  She indicated that he did not have any other conditions impacting his ability to work that were not addressed in other questionnaires.  Examination revealed decreased motor strength and decreased to absent sensation in the bilateral upper extremities.  She noted that she had not received the claims file despite repeated requests and waiting 17 days and, as a result, only the known service-connected cervical spine disability was being addressed.  She added that additional service-connected disabilities could be addressed once the claims file was reviewed and there was clarification as to which specific diagnoses were service connected.


She indicated the Veteran had been diagnosed with severe DDD of the cervical spine and bilateral incomplete paralysis in all radicular groups in the upper extremities, bilaterally.  She opined that his severe cervical spine DDD precluded gainful employment in a physical capacity requiring lifting, loading, pivoting, and having to turn the head frequently from side to side, however, it did not preclude gainful employment in a sedentary capacity.  She added that his bilateral upper extremity incomplete paralysis impeded his ability to carry out gainful physical occupations requiring repetitive upper extremity use such as gripping, lifting, loading, and reaching; although this condition did not preclude gainful sedentary employment.  In an October 2012 addendum, she reported that she had reviewed the claims file, which did not change her opinion regarding the impact of his cervical spine disability on his employability.  She added that the unemployability impact of his other service-connected disabilities already had been addressed, referring to the September 2011 opinions.

Unfortunately, despite the many opinions obtained, the record does not yet include a medical opinion adequately addressing this TDIU claim.  Specifically, the obtained opinions do not address the issue of whether the Veteran's service-connected disabilities, considered in combination, render him unable to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  For purposes of determining entitlement to a TDIU, the focus is on the appellant's whole disability picture, and the VA examinations obtained subsequent to the March 2011 remand are inadequate because they did not consider the combined functional impact of all of the Veteran's service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. § 4.16(a).  Accordingly, the claims file should be returned to the examiner who performed the September 2012 VA examination, to obtain a supplemental opinion addressing whether the Veteran's service-connected disabilities, in combination, render him unemployable.


Finally, the Veteran indicated on a February 2009 VA Form 21-4142 that he had received VA vocational rehabilitation treatment in 2008 and 2009.  While a February 2009 VA treatment record reflects that he had applied for home renovations and a ramp through vocational rehabilitation, it is unclear whether he additionally received any VA vocational rehabilitation or treatment that may be pertinent to his TDIU claim.  Any pertinent VA vocational rehabilitation records therefore should be obtained.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a psychiatric disorder, including depression, anxiety, PTSD, delusional disorder, and dementia, to include as secondary to DDD of the lumbosacral spine with dextroscoliosis, and his claim for service connection for degenerative changes of the sternoclavicular joints of both shoulders, to include as secondary to degenerative joint and disc disease of the cervical spine and/or DDD of the lumbosacral spine with dextroscoliosis.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities remaining on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) any treatment records from the Knoxville Vet Center; (2) any treatment records from Dr. R., dated since January 2009; (3) any treatment records from Dr. B. (as identified during VA treatment in August 2011); and (4) any pertinent VA vocational rehabilitation records, as well as any additional records identified by the Veteran.

The amount of efforts needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).

3.  Forward the claims file to the physician that performed the July 2011 VA spine and joints examinations, if still available, for a supplemental medical opinion.  In particular, this physician still needs to clearly indicate whether the Veteran has or has had neurological manifestations of his service-connected DDD of the lumbosacral spine, to include sciatica, radiculopathy, and/or peripheral neuropathy at any point since August 21, 2000 (one year prior to the date of his claim for an increased rating).  

In making this necessary determination, the examiner must consider the Veteran's complaints of radiating pain, paresthesias, numbness, and tingling in the lower extremities, and findings of peripheral neuropathy as documented in the claims file.  He must also specifically consider and address the March 2009 VA examiner's diagnosis of peripheral neuropathy in the lower extremities.  He should also consider the findings of decreased motor strength and decreased sensation in the lower extremities, as documented in the September 2012 VA examination report.  

If the examiner determines that the Veteran does have neurological manifestations of his service-connected DDD of the lumbosacral spine, then, he should provide an opinion as to the severity of such manifestations.  In particular, he should identify the nerve or nerves involved and should opine as to whether any impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

Unless the examiner determines that any and all neurological disorders affecting the lower extremities since August 21, 2000 are attributable to the service-connected DDD of the lumbosacral spine, he must also provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any neurological disorder affecting the lower extremities was incurred or aggravated as a result of the Veteran's active military service, or dates back to that service.  

In making this necessary determination, the examiner must consider the Veteran's service treatment records documenting mild radiculopathy in October 1978, his February 1979 complaint of a burning sensation in the right buttock, and his May 1979 report of his right hip and leg becoming numb with burning when standing or sitting for 20 to 30 minutes.  However, the Board further notes that EMG/NCS performed in March 1979 was essentially within normal limits and the March 1979 Medical Board noted that the Veteran denied any true radiculopathy (although he did experience some burning pain in the right posterior buttock region) and neuromotor and neurosensory examination of the lower extremities was normal.  

The examiner must also consider the Veteran's January 2008 spinal health survey, in which he indicated that he had been experiencing symptoms of numbness, tingling, and sciatica since 1979.  

This same examiner also needs to provide an additional medical opinion regarding the Veteran's claimed bilateral shoulder disability.  Specifically, he must opine as to the likelihood (very likely, as likely as not, or unlikely) that degenerative joint disease of the shoulders was incurred or aggravated as a result of the Veteran's active military service.  In making this necessary determination, the examiner should consider the May 1969 complaint of mild left shoulder pain with cool weather, and the shoulder being described as bruised at that time.  

He must also opine as to the likelihood (very likely, as likely as not, or unlikely) that the degenerative joint disease of the shoulders was caused OR aggravated by the service-connected lumbosacral or cervical spine disabilities.  

The examiner should further comment whether degenerative joint disease of the shoulders initially manifested to a compensable degree with the one-year period following the Veteran's discharge from service.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations. In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination. All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Afford the Veteran a VA eye examination to determine the etiology of any eye disorder present since August 2001 (when the Veteran filed a request to reopen his claim for service connection).  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all eye disorders present at any time since August 2001, to include refractive error, myopia, astigmatism, presbyopia, pterygium, trichiasis, retinal microaneurysm, dry eye syndrome, and anisocoria.  

The examiner should opine as to the likelihood (very likely, as likely as not, or unlikely) that any eye disability, other than refractive errors, initially manifested during the Veteran's service, specifically considering his September 1966 treatment for blepharitis.

The examiner should also opine as to whether any refractive error found present since August 2001 is a congenital "disease" or "defect".  

- If any is identified as a "disease", the examiner must address the likelihood (very likely, as likely as not, or unlikely) it was aggravated by the Veteran's military service beyond its natural progression, specifically when considering his September 1966 treatment for blepharitis.

- If any is identified as a "defect", the examiner must opine as to the likelihood (very likely, as likely as not, or unlikely) that it was subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect, also specifically considering the September 1966 treatment for blepharitis.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Forward the claims file to the psychologist that performed the May 2011 VA psychiatric examination, if still available, for a supplemental medical opinion.  In particular, this examiner still needs to identify any psychiatric disorders which have been present since November 2001, to include depression, anxiety, PTSD, delusional disorder, and dementia.  

In regard to EACH psychiatric disorder present since November 2001, the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this was incurred or aggravated as a result of the Veteran's active military service.  

If the examiner determines the Veteran has had a psychosis at any time since November 2001, she should opine as to whether this psychosis initially manifested to a compensable degree with the one-year presumptive period following the Veteran's discharge from service.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations. In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination. All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After the claim for service connection for bilateral upper extremity radiculopathy, to include as secondary to degenerative joint and disc disease of the cervical spine, has been adjudicated,  forward the claims file to the physician that performed the September 2012 VA examination, if still available, for a supplemental medical opinion.  In particular, this physician still needs to indicate whether the Veteran's service-connected disabilities, in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.  His presently service-connected disabilities are:  (i) DDD of the lumbosacral spine with dextroscoliosis, rated 40 percent; (ii) degenerative joint and degenerative disc disease of the cervical spine, rated 20 percent disabling from August 21, 2001 and 30 percent disabling from July 7, 2011; (iii) arthritis of the left hip, rated 20 percent; (iv) ischial bursitis of the right hip with degenerative changes, rated 10 percent; (v) Barrett's esophagitis with hiatal hernia and GERD, rated 10 percent; and (vi) status post removal of a navicular tubercle of the right foot, rated zero percent.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations. In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination. All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate examination and development deemed necessary.  Then readjudicate these claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


